Opinion issued April 29, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NOS. 01-10-00129-CR 
           01-10-00130-CR 
           01-10-00131-CR
———————————
Andres Gilberto FLores, Appellant
V.
The State of
Texas, Appellee

 

 
On Appeal from the 268th District Court
Fort Bend County, Texas

Trial Court Case No. 52683, 52684, 52685
 

 
MEMORANDUM OPINION
          We
lack jurisdiction to hear these appeals. 
The trial court sentenced appellant, Andres Gilberto Flores, and signed
a final judgment in this case on November 16, 2009.  Appellant did not file a motion for new
trial, and therefore the deadline for filing a notice of appeal was December
16, 2009, 30 days after sentencing.  Tex. R. App. P. 26.2(a)(1).
          Appellant
filed a notice of appeal on January 27, 2010, 42 days after the deadline.  An untimely notice of appeal fails to vest
the appellate court with jurisdiction to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10
(Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim.
App. 1996); Douglas v. State, 987 S.W.2d 605, 605-06 (Tex. App.—Houston
[1st Dist.] 1999, no pet.).
          We
therefore dismiss the appeals for lack of jurisdiction.
          All
pending motions are denied as moot.
          It is
so ORDERED.
PER CURIAM
Panel consists of Chief Justice Radack and Justices
Alcala and Higley.
Do
not publish.   Tex. R. App. P. 47.2(b).